Case 18-16790 Doc 37-1 Filed 09/13/19 Entered 09/13/19 16:10:59                              Desc Notice
             of Transfer of Claim Other Than for Security Page 1 of 1




   B2100B (Form 2100B) (12/15)

                       United States Bankruptcy Court
                       _______________
                       Northern        District Of _______________
                                                   Illinois


         Manasses Maurice Edwards
   In re ______________________________,                    18-16790
                                                   Case No. ________________




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
               16
   Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                                                                  9/13/19 (date).
   Other than for Security in the clerk’s office of this court on ______



   Name of Alleged Transferor                                          Name of Transferee
   New Penn Financial, LLC d/b/a                                       U.S. BANK TRUST NATIONAL ASSOCIATION
                                                                       AS TRUSTEE OF LODGE SERIES IV TRUST
   Shellpoint Mortgage Servicing
   Address of Alleged Transferor:                                      Address of Transferee:
    Shellpoint Mortgage Servicing                                       c/o BSI Financial Services
    P.O. Box 10826                                                      1425 Greenway Drive, Ste 400
    Greenville, SC 29603-0675                                           Irving, TX 75038

                                 ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:_________                                                ______________________________
                                                                   CLERK OF THE COURT
